DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 8 May 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 30 (figure 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities: see the Drawings section above.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities. 
Line 8 of the claim includes the character “)”, which appears to be unnecessary and should be deleted.
Line 11 recites in part: “the cell tabsand the circuit board”. A space is missing between the words “tabs” and “and”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh.
claim 1, Roh teaches a battery module (100, “pack”) (paragraph [0038] and figure 1). The battery module (100, “pack”) comprises a plurality of pouch battery cells (110) arranged in a stack (paragraph [0040]). The battery cells (110) have cell tabs (115 and 116) (paragraph [0041]). The cell tabs (115 and 116) are on the same side of the stack and are arranged in two columns (paragraph [0041] and figure 11). The cell tabs (115 and 116) are bent (have “averted ends”) (paragraph [0088] and figures 9-13). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (232) is disposed within the intermediate zone and is electrically connected to the cell tabs (115 and 116) via bus bars (250) (paragraphs [0049-0051, 0054] and figures 3-5). 
Regarding claim 2, Roh teaches that a plane of the circuit board (232) extends parallel to the tab side of the stack (figures 1 and 3).
Regarding claim 3, Roh teaches that the circuit board (232) includes a connector (238) electrically connected to a sensing connector for sensing voltage of the battery cells (110) (paragraph [0053]).
Regarding claim 4, Roh teaches that all the cell tabs (115 and 116) are connected to the circuit board (232) via bus bars (250) (paragraphs [0049-0051, 0054]). Therefore, the connections are “identical”. 
Regarding claim 5, Roh teaches that the cell tabs (115 and 116) are connected to the circuit board (232) via bus bars (250, “electrical cell connectors”) (paragraphs [0049-0051, 0054]). 
 The bus bars (250, “electrical connectors”) are preformed pieces of fixed shape and are not subject to bending or shaping during the course of assembly of the battery 
Regarding claim 6, Roh teaches that the cell tabs (115 and 116) are connected to the circuit board (232) via bus bars (250, “electrical cell connectors”) (paragraphs [0049-0051, 0054]). 
The bus bars (250, “electrical cell connectors”) project beyond a board edge of the circuit board (232) in the direction of the end limits of the tab columns (figure 4).
Regarding claim 7, Roh teaches that the cell tabs (115 and 116) are connected to the circuit board (232) via bus bars (250, “electrical cell connectors”) by welding (“a materially-bonding engagement”) (paragraph [0054]).
Roh teaches that the cell tabs (115 and 116) of neighboring cells are connected to each other by welding (“a materially-bonding engagement”) (paragraphs [0076, 0077]).
Regarding claim 12, Roh shows a module including 18 battery cells (110) (figure 2). Roh teaches that the voltage of a cell of the type used in the module is in the range 2.5 V to 4.2 V (paragraph [0004]). 
Therefore, the voltage of Roh’s module is at least 22.5 V and at most 75.6 V.

Regarding claim 14, Roh teaches a method of producing a battery module (100, “pack”) (paragraphs [0073-0094] and figures 8-14). 
The method includes disposing a plurality of pouch battery cells (110) in a stack. The battery cells (110) have cell tabs (115 and 116). The cell tabs (115 and 116) are on the same side of the stack and are arranged in two columns. The cell tabs (115 and 
A circuit board (232) is disposed within the intermediate zone and is electrically connected to the cell tabs (115 and 116) via bus bars (250) (paragraphs [0086, 0088, 0092]). 

Claims 1-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0216878, hereinafter Merriman.
Regarding claim 1, Merriman teaches a battery module (10, “pack”) (paragraph [0023] and figure 1). The battery module (10, “pack”) comprises a plurality of pouch battery cells (20-58) arranged in a stack (paragraph [0024]). The battery cells (20-58) have cell tabs (154-208 and 155-209) (paragraphs [0026-0044]). The cell tabs (154-208 and 155-209) are on the same side of the stack and are arranged in two columns (figure 1). The cell tabs (154-208 and 155-209) are bent (have “averted ends”) (see figure 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (144) is disposed within the intermediate zone and is electrically connected to the cell tabs (154-208 and 155-209) via interconnects (120-140) (paragraphs [0047, 0063, 0066] and figures 3, 12, 13). 
Regarding claim 2, Merriman teaches that a plane of the circuit board (144) extends parallel to the tab side of the stack (figure 1).
Regarding claim 3, Merriman teaches that the circuit board (144) includes a connector (146) electrically connected to a computer for measuring voltage of the battery cells (20-58) (paragraph [0063]).
claim 4, Merriman teaches that all the cell tabs (154-208 and 155-209) are connected to the circuit board (144) via interconnects (120-140) (paragraphs [0047, 0063, 0066] and figures 3, 12, 13).  Therefore, the connections are “identical”. 
Regarding claim 5, Merriman teaches that the cell tabs (154-208 and 155-209) are connected to the circuit board (144) via interconnects (120-140, “electrical cell connectors”) (paragraphs [0047, 0063, 0066] and figure 12).
 The interconnects (120-140, “electrical cell connectors”) are preformed pieces of fixed shape and are not subject to bending or shaping during the course of assembly of the battery pack (paragraphs [0059-0062] and figure 4). The ordinarily skilled artist would expect Merriman’s interconnects (120-140, “electrical cell connectors”) to be “inflexible”.
Regarding claim 6, Merriman teaches that all the cell tabs (154-208 and 155-209) are connected to the circuit board (144) via interconnects (120-140, “electrical cell connectors”) (paragraphs [0047, 0063, 0066] and figures 3, 12, 13).
The interconnects (120-140, “electrical cell connectors”) project beyond a board edge of the circuit board (144) in the direction of the end limits of the tab columns (figure 13).
Regarding claim 7, Merriman teaches that the cell tabs (154-208 and 155-209) are connected to the circuit board (144) via interconnects (120-140, “electrical cell connectors”) by soldering (“a materially-bonding engagement”) (paragraphs [0024, 0066]).


Regarding claim 14, Merriman teaches a method of producing a battery module (10, “pack”).
The method includes disposing a plurality of pouch battery cells (20-58) in a stack. The battery cells (20-58) have cell tabs (154-208 and 155-209). The cell tabs (154-208 and 155-209) are on the same side of the stack and are arranged in two columns. The cell tabs (154-208 and 155-209) are bent (have “averted ends”) (paragraphs [0023, 0024, 0026-0044], figures 1 and 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (144) is disposed within the intermediate zone and is electrically connected to the cell tabs (154-208 and 155-209) via interconnects (120-140) (paragraphs [0047, 0063, 0066] and figures 3, 12, 13). 
Regarding claim 15, Merriman teaches that the circuit board (144) is disposed within the intermediate zone after the stack is assembled. Merriman further teaches that the circuit board (144) is electrically connected to the cell tabs (154-208 and 155-209) via interconnects (120-140) after the circuit board (144) is disposed within the intermediate zone (paragraph [0024]). 
The step of electrically connecting the cell tabs (154-208 and 155-209) with the circuit board (144) includes welding of the cell tabs (154-208 and 155-209) to the interconnects (120-140) of the circuit board (144) and welding of the cell tabs of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2016/0141728, hereinafter Fauteux.
Regarding claim 13, Roh teaches that the battery module (100, “pack”) may be used to power an electric device or instrument (paragraph [0102]). 
Roh does not specify the type of device or instrument.
It is well-known in the art to use battery modules including a plurality of pouch battery cells to power instruments such as power tools or garden tools (“treatment apparatus”) – see, e,g. Fauteux (paragraphs [0005, 0024]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Roh’s battery module (100, “pack”) to power a garden tool or power tool (“treatment apparatus”) without undue experimentation and with a reasonable expectation of success.

Claims 1-6, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh.
Regarding claim 1, Han teaches a battery pack (paragraph [0039] and figures 1 and 2). The battery pack comprises a plurality of cells (123) arranged in a stack. The battery cells (123) have cell tabs (121 and 122) (paragraph [0041]). The cell tabs (121 and 122) are on the same side of the stack and are arranged in two columns (paragraph [0044] and figure 2). The cell tabs (121 and 122) are bent (have “averted ends”) (paragraph [0046] and figure 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (170) is disposed within the intermediate zone and is electrically connected to the cell tabs (121 and 122) via bus bars (160) (paragraphs [0050, 0051] and figures 1 and 11). 
Han’s battery cells (123) are flat cells retained within frame cartridges (125) (paragraph [0041] and figure 2). Han provides no information on the casing of each battery cell.
Han does not explicitly describe the battery cells (123) as “pouch” cells.
Roh teaches a comparable battery module (100) formed of a plurality of pouch cells (110). Each cell is a flat cell housed within a cartridge (130) (paragraphs [0037-0042] and figure 1). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a pouch as the casing of each of 
Regarding claim 2, Han teaches that a plane of the circuit board (170) extends parallel to the tab side of the stack (figures 1 and 11).
Regarding claim 3, Han teaches that the circuit board (170) senses voltage of the battery cells (123) (paragraph [0057]) – therefore it “holds measuring electronics configured to measure voltages of the battery cells”.
Regarding claim 4, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160) (paragraphs [0050, 0051]). Therefore the connections are “identical”. 
Regarding claim 5, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160, “electrical cell connectors”) (paragraphs [0050, 0051]). The bus bars (160, “electrical connectors”) are metal pieces with preformed, fixed shapes and are not subject to bending or shaping during the course of assembly of the battery pack (paragraph [0050] and figures 4A, 5A and 6A). The ordinarily skilled artist would expect Han’s bus bars (160, “electrical connectors”) to be inflexible.
Regarding claim 6, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160, “electrical cell connectors”) (paragraphs [0050, 0051]). 
The bus bars (160, “electrical cell connectors”) project beyond a board edge of the circuit board (170) in the direction of the end limits of the tab columns (figures 1 and 11).
claim 8, Han teaches a case (110, “stack limiting structure”). The case (110, “stack limiting structure”) has an opening. The stack of battery cells (123) is disposed in the case (110, “stack limiting structure”). The cell tabs (121 and 122) are disposed in the opening. An insulation plate (130, “frame”) is disposed on the opening and supports the circuit board (170). The cell tabs (121 and 122) and the circuit board (170) are positioned in relation to each other by way of the case (110, “stack limiting structure”) and the insulation plate (130, “frame”).

Regarding claim 11, Han teaches that the circuit board (170) includes through-holes (170h, “recesses”). The through-holes (170h, “recesses”) are used to couple the circuit board (170) to insulation plate (130) – thus, they are used for “positioning the circuit board”.
Regarding claim 14, Han teaches a method of producing a battery pack.  The method includes disposing a plurality of battery cells (123) in a stack. The battery cells (123) have cell tabs (121 and 122) (paragraph [0041]). The cell tabs (121 and 122) are disposed on the same side of the stack and are arranged in two columns (paragraph [0044] and figure 2). 
The cell tabs (121 and 122) are bent (have “averted ends”) (paragraph [0046] and figure 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (170) is disposed within the intermediate zone and is electrically connected to the cell tabs (121 and 122) via bus bars (160) (paragraphs [0050, 0051] and figures 1 and 11). 
Han does not explicitly describe the battery cells (123) as “pouch” cells.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a pouch as the casing of each of Han’s battery cells without undue experimentation and with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2017/0194674, hereinafter Lee.
Regarding claim 9, Han teaches a battery management system (BMS) (150) disposed on the tab side of the stack (paragraph [0039]). The BMS (150) is positioned further from the stack than the circuit board (170) (figure 1). 
The BMS (150) is wider than the tab columns (figure 1).
The BMS (150) also includes electronics for performing cell balancing (paragraph [0058]). As such it may be said to “hold power electronics for controlling the output of the driving power from the battery pack”. 
Han fails to teach that the BMS is a circuit board.
It is well-known in the art that BMSs may be configured as circuit boards – see, e.g. Lee (paragraph [0043]). 


Regarding claim 10, Han teaches a battery management system (BMS) (150) disposed on the tab side of the stack (paragraph [0039]). The BMS (150) is positioned further from the stack than the circuit board (170) (figure 1). 
Han fails to teach that the BMS is a circuit board and that it holds interface or transmission electronics.
It is well-known in the art that BMSs may be configured as circuit boards – see, e.g. Lee. Lee teaches a BMS circuit board (34), which includes data communication ports (36) to trans-receive data (paragraph [0043]). The data communication ports are interface electronics which interface with a sender/receiver (“user”) and are also transmission electronics configured for wireless transmission.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Han’s BMS (150) as a circuit board and to include data communication ports for the purpose of being able to transmit signals related to the status of the battery cells.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2016/0141728, hereinafter Fauteux.
Regarding claim 13, Han teaches a battery pack. 
Han does not specify an electrically driven treatment apparatus.
It is well-known in the art to use battery modules including a plurality of pouch battery cells to power instruments such as power tools or garden tools (“treatment apparatus”) – see, e,g. Fauteux (paragraphs [0005, 0024]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Han’s battery pack to power a garden tool or power tool (“treatment apparatus”) without undue experimentation and with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of copending Application No. 16/869,911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 10 of the reference application anticipate all of the limitations of instant claims 1, 7 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759